Citation Nr: 0932532	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  03-30 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to VA benefits based on the character of 
discharge from active duty.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1970 to 
November 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July and August 2002 decisions issued by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to 
nonservice-connected pension benefits.  In those decisions, 
the RO noted that, in accordance with an administrative 
decision issued in March 1979, VA found that the appellant 
was barred from receiving VA benefits because he was 
discharged under other than honorable conditions as a result 
of absence without official leave (AWOL) for a continuous 
period of at least 180 days.  The appellant was given notice 
of the March 1979 decision and his appellate rights the same 
month.  

In August 1979, the appellant's notice of disagreement (NOD) 
with that decision, which had been forwarded by the Board, 
was received by the RO.  A statement of the case (SOC) on the 
character of discharge appeal was not issued until September 
2003; as a result, the claim for benefits remained in 
appellate status.  The appellant perfected a timely appeal in 
September 2003.  The Board also construed a July 2002 
statement from the appellant as a NOD of disagreement with 
the July 2002 denial of nonservice-connected pension benefits 
and, under the holding in Manlincon v. West, 12 Vet. App. 238 
(1999), remanded for issuance of an SOC.  The case was 
remanded a second time in February 2009 to afford the 
appellant a hearing before a member of the Board.  The action 
specified in the February 2009 Remand completed, the matter 
has been properly returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appellant testified before a Decision Review Officer in 
July 2003 and before the undersigned Veterans' Law Judge in 
May 2009.  Transcripts of these hearings are of record.  


FINDINGS OF FACT

1.  The appellant was absent without authority from active 
duty for a continuous period of more than 180 days and 
discharged under conditions other than honorable.  

2.  Compelling circumstances did not warrant the appellant's 
prolonged unauthorized absence from his military duties.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to VA benefits have not been 
met, based on the character of the appellant's discharge from 
active duty.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. 
§ 3.12(2008).  

2.  The criteria for entitlement to nonservice-connected 
pension benefits have not been met.  38 U.S.C.A. § 1502, 
1513, 1521, 1522 (West 2002); 38 C.F.R. § 3.3 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is appealing the denial of VA benefits 
(specifically a nonservice-connected pension), which were 
denied in March 1979 and July and August 2002 administrative 
decisions due to the character of his discharge.  

In November 1971, the appellant was discharged from service 
under other than honorable conditions.  His Form DD-214 
indicated that he had been AWOL for a continuous period of 
over 200 days, from April 9, 1971 through October 28, 1971.  
The appellant requested discharge in lieu of a court martial.  
In August 1977, the appellant was awarded an upgraded 
discharge (that is, under honorable conditions), under the 
Department of Defense Discharge Review Program (Special), 
effective July 7, 1977.  

In August 1977, the appellant filed a claim for nonservice-
connected pension benefits.  In March 1979, his claim was 
denied on the basis that his discharge from military service 
was found to have been issued under conditions which 
constituted a bar to the payment of VA benefits.  In August 
1979, the appellant's NOD with that decision was received by 
the RO.  

In May 2002, the appellant again asked for nonservice-
connected pension benefits, maintaining that his discharge 
had been upgraded and he was entitled to benefits.  In July 
and August 2002 administrative decisions, the RO denied 
entitlement to nonservice-connected pension benefits, noting 
he was barred from receiving VA benefits because of the 
character of his discharge from service.  A SOC on the 
character of discharge appeal was not issued until September 
2003, as a result the claim for benefits remained in 
appellate status.  The appellant perfected a timely appeal to 
this issue in September 2003.

Under the relevant law, "[a] person seeking VA benefits must 
first establish by a preponderance of the evidence that the 
service member, upon whose service such benefits are 
predicated, has attained the status of veteran."  See Holmes 
v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991) (holding that, before 
applying for benefits, person must demonstrate by 
preponderance of evidence qualifying service and character of 
discharge)).  A "veteran" is "a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 2002).

The first issue on appeal is whether or not the character of 
the appellant's discharge from active service bars him from 
receiving VA benefits.  In pertinent part, 38 U.S.C.A. § 
5303(a) (West 2002) provides that the discharge of any person 
from the Armed Forces on the basis of an absence without 
authority from active duty for a continuous period of at 
least 180 days if such person was discharged under conditions 
other than honorable, unless such person demonstrates to the 
satisfaction of the VA Secretary that there are compelling 
circumstances to warrant such prolonged unauthorized absence, 
shall bar all rights of such person under laws administered 
by the Secretary based upon the period of service from which 
discharged or dismissed, notwithstanding any action 
subsequent to the date of such discharge by a board 
established pursuant to 10 U.S.C. § 1553 (West 2002).  See 
also 38 C.F.R. § 3.12(c)(6) (2008).

In determining whether compelling circumstances warranted the 
prolonged unauthorized absence, the length and character of 
service exclusive of the period of the unauthorized absence 
will be considered.  This period should generally be of such 
quality and length that it can be characterized as honest, 
faithful and meritorious and of benefit to the nation.  
Additionally, consideration may be given to reasons offered 
by the claimant including family emergencies or obligations.  
These reasons should be evaluated in terms of the person's 
age, cultural background, educational level, and judgmental 
maturity.  Consideration should be given to how the situation 
appeared to the person himself or herself and not how the 
adjudicator might have reacted.

Hardship or suffering incurred during overseas service, or as 
a result of combat wounds of other service-incurred or 
aggravated disability, is to be carefully and sympathetically 
considered in evaluating the person's state of mind at the 
time the prolonged AWOL period began.  The existence of a 
valid legal defense that would have precluded conviction for 
absence without leave is also a factor to be used in 
determining whether there are compelling circumstances to 
warrant the prolonged unauthorized absence.  38 U.S.C.A. § 
5303 (West 2002); 38 C.F.R. § 3.12(c)(6)(i-iii) (2008).

Moreover, if it is established to the satisfaction of the 
Secretary that a person in the Armed Forces was insane at the 
time of the commission of the offense leading to the 
discharge, then such person will not be barred from receiving 
benefits administered by the Secretary based upon the period 
from which such person was separated.  38 U.S.C.A. § 5303(b) 
(West 2002); 38 C.F.R. § 3.12(b) (2005); see also 38 C.F.R. § 
3.354 (2008) (defining insanity for purposes of determining 
cause of discharge from service).

Importantly, an honorable or general discharge awarded under 
one of the following programs does not remove any bar to 
benefits imposed by 38 C.F.R. § 3.12(c): (1) The President's 
directive of January 19, 1977, initiating further action with 
respect to Presidential Proclamation 4313 of September 16, 
1974, or (2) the Department of Defense's Special Discharge 
Review Program effective April 5, 1977, or (3) any discharge 
review program implemented after April 5, 1977, and not made 
applicable to all persons administratively discharged or 
released from active military, naval or air service under 
other than honorable conditions.  38 C.F.R. § 3.12(h) (2008).

As noted under 38 C.F.R. § 3.12(h), the appellant's upgraded 
discharge (made under the Department of Defense Special 
Discharge Review Program) does not, in and of itself, remove 
a bar to benefits imposed by 38 C.F.R. § 3.12(c).  See also 
38 U.S.C.A. § 5303(a) (West 2002).  Therefore, since there is 
no evidence to establish that the appellant was insane at the 
time of the events in question, nor does the appellant so 
allege, the Board must determine whether there were 
compelling circumstances to warrant his prolonged 
unauthorized absence.  

In testimony and his own lay statements, the appellant 
alleges that there were compelling circumstances to warrant 
his prolonged unauthorized absence, that is, medical, 
marital, and financial circumstances, which contributed to 
his being unable to return to active duty.  He testified that 
he was seen on sick call for his back about 20 times; that 
because the Army was not treating him to his satisfaction, he 
sought and obtained medical treatment in Tampa from doctors 
he knew and had treated him when he was a child; that he did 
not classify himself as AWOL because his company commander 
knew where he was; that he talked to his company commandeer 
two or three times weekly, either from the hospital, or from 
home, and gave him an update on his medical treatment; that 
he took an other than honorable discharge on the advice of 
his military legal counsel and was told that, if he wanted a 
upgraded discharge, he could apply for it once he got out; 
and that he did apply for one.  The appellant indicated that 
when he returned to Ft. Jackson that he took his whole 
medical file with him and gave it to the Army, so he assumed 
that it would be in his file; and that his attempts to obtain 
his private treatment records for that period have been 
unsuccessful, since one doctor is dead, and he does not know 
the location of the other one.  

The Board has carefully considered the appellant's testimony, 
but concludes that his assertions are either unsubstantiated 
or contradicted by the evidence of record.  

For example, the appellant's service treatment records do not 
show any injury to the Veteran's back.  In March 1971, the 
appellant was admitted to the Fort Jackson Army Hospital with 
a history of left side pain of approximately two months 
duration, believed to be secondary to a urinary tract 
infection.  He was suspected to have a left kidney infection, 
but this was unconfirmed when the appellant went AWOL after 
about two weeks of hospitalization.  An intravenous pyelogram 
revealed no abnormalities, with the appellant's kidneys 
functioning normally.  A general physical examination was 
within normal limits.  The appellant did have a positive Tine 
test, but chest x-rays were negative.  

When he returned in October 1971, he continued to complain of 
dizziness and low back pain.  On examination his back was 
normal.  In November 1971, the appellant complained of chest 
pains, but chest x-rays and an EKG were normal.  However, the 
examining physician did detect a grade II systolic murmur.  
The appellant was diagnosed with a functional heart murmur, 
which is a cardiac murmur generated in the absence of organic 
cardiac disease.  Dorland's Illustrated Medical Dictionary, 
31st ed., 1208 (2007).  In November 1971, the Veteran was 
also given a diagnosis of splenic flexure syndrome.  

At the Veteran's separation examination in November 1971, his 
heart and back were found to be within normal limits and no 
illnesses or injuries were noted.  Significantly, on the 
appellant's report of medical history prepared at the same 
time, the Veteran denied experiencing recurrent back pain, as 
well as pain or pressure in the chest or palpitation or 
pounding heart.  He also denied receiving treatment by 
clinics, physicians, or other health practitioners within the 
last five years.  

The appellant's service treatment records and service 
personnel records provide highly probative evidence against 
the assertions of the Veteran that he was suffering from 
serious medical problems that urgently required treatment 
from a private physician.  Although the staff at Fort Jackson 
Army Hospital had not yet definitively identified the cause 
of the Veteran's symptoms when he went AWOL, he had only been 
hospitalized for two weeks at the time and additional testing 
had been scheduled.  There is no evidence of record to 
suggest that the Veteran was provided with inferior medical 
treatment, indeed, the evidence of record shows that the 
appellant was afforded numerous diagnostic tests in an 
attempt to identify the etiology of his illness.  

While the appellant could understandably have been anxious 
and frustrated by the inability of his treating physicians to 
immediately diagnose his illness, the Board does not consider 
this anxiety and frustration a compelling justification for 
his prolonged unauthorized absence from his military duties.  

Additionally, there are no medical records to substantiate 
the appellant's claims that he was treated by two private 
physicians during his unauthorized absence.  While the 
Veteran has repeatedly testified that he provided the 
military with these records when he returned to active duty, 
they are not part of the appellant's service treatment 
records or service personnel records.  While it is unlikely 
that any private medical records from 1971 could be obtained 
now in 2009, the Board notes that the Veteran first filed a 
claim for VA benefits in 1977.  At that time, the appellant 
was informed that if he wanted private records from his 
period of unauthorized absence to be considered by the RO, he 
needed to return signed releases or obtain the records 
himself.  The appellant failed to do so.  

Further, a copy of the November 1978 decision of the Army 
Discharge Review Board notes that the appellant testified 
that he was in possession of both military and civilian 
record that would substantiate his illness and the treatment 
he received and that he would forward copies of these records 
to the Review Board; however it doesn't appear the Veteran 
ever did so.  The appellant's failure to provide medical 
records from his period of unauthorized leave to the RO and 
the Army Discharge Review Board suggests either that the 
Veteran is lying about the existence of these medical records 
or that he has failed to provide them because they would not 
support his claim.  In any event, the report provides 
evidence against this claim. 

The Veteran's post-service medical records also provide 
evidence against his claim, as none of his current medical 
records make any reference to an injury or illness during the 
Veteran's military service.
  
In addition to asserting that his unauthorized absence was 
due to his dissatisfaction with the medical care he received, 
the appellant has also asserted that he was experiencing 
marital and financial problems.  However, the Veteran has 
provided few details about the nature of these alleged 
problems and there is no evidence of record to substantiate 
these claims.  

The Veteran has also testified that he was in frequent 
contact with his commanding officer, a Captain "B.", 
throughout his period of unauthorized absence.  However, the 
Board can find nothing in the Veteran's service personnel 
records to substantiate this contention.

Finally, the appellant has submitted statements from his 
mother and current spouse.  The appellant's mother, C.M., 
testified that the Veteran stayed with her while he was on 
unauthorized leave and that she drove him to medical 
appointments.  She claimed that her son had back problems and 
a "bad" heart problem and was given an honorable medical 
discharge.  The appellant's spouse, M.M., testified that she 
was dating the Veteran while he was in the military and 
financed the appellant's trips home for medical treatment for 
heart and back problems.  Like the appellant's mother, M.M. 
stated that the appellant received a medical discharge.  

The Board finds that these statements have little probative 
value.  Not only do the appellant's spouse and mother have an 
interest in seeing the appellant's claim succeed, but their 
statements are also full of inaccuracies.  The appellant did 
not receive either a "medical discharge" or an "honorable 
discharge", but rather opted to receive an other than 
honorable discharge to avoid a court martial.  Furthermore, 
it appears from the appellant's service treatment records 
that the only heart "problem" he had was a benign heart 
murmur.  

Based on all the above evidence, the Board finds that the 
appellant is not eligible to receive VA benefits due to the 
character of his discharge and thus entitlement to a 
nonservice-connected pension cannot be granted.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R.  § 3.102 (2008).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent 
to the appellant in July 2006.  This letter informed the 
appellant of how to substantiate his claim and of VA and the 
appellant's respective duties for obtaining evidence.  The 
appellant was also informed of how VA assigns disability 
ratings and effective dates.  

However, the July 2006 letter not provided to the appellant 
prior to the initial unfavorable decision on the claim by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the July 2006 notice letter not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case by way of statements of the case issued in October 
2008.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  

The RO has obtained the appellant's service treatment 
records, as well as service personnel records and private 
medical records.  The appellant was also afforded a VA 
general medical examination and a VA eye examination in 
August 2002.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


